Citation Nr: 1045796	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-31 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for Charcot-Marie-Tooth 
disease, claimed as secondary to service-connected left leg 
sciatica.

2.  Entitlement to an initial rating in excess of 10 percent for 
left leg sciatica.

3.  Entitlement to an effective date prior to June 24, 2003, for 
the award of service connection for left leg sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to December 1945 
and from October 1951 to October 1952.  He served in World War II 
and was awarded the Purple Heart and Distinguished Flying Cross.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (the RO).

The Veteran presented testimony before the undersigned at the RO 
in September 2007.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.  At the hearing, 
the case was advanced on the docket due to the Veteran's advanced 
age.  See Board Hearing Tr. at 2; 38 C.F.R. § 20.900(c) (2010).

Following the hearing, the Board reopened the Veteran's 
previously-denied service-connection claim for a left hip 
disability, to include a disability of the left lower extremity, 
and remanded the claim for additional development.  As a result 
of this development, the Appeals Management Center (AMC) awarded 
service connection for left leg sciatica in a November 2009 
rating decision.  As a result of the AMC's action, the issue has 
been narrowed to entitlement to service connection for Charcot-
Marie-Tooth disease, as reflected on the title page.

Following issuance of a supplemental statement of the case in 
September 2009, the Veteran submitted additional evidence in 
support of his claim, without a waiver of RO jurisdiction over 
that evidence.  However, in light of the fact that the Board is 
granting the Veteran's claim, as discussed in more detail below, 
no such waiver is necessary in this case.  See 38 C.F.R. § 
20.1304 (2010).

In April 2010, the Board obtained a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (2010).  Additional clarification was provided in 
October 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010), due to the Appellant's 
advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The issues of entitlement to an initial rating in excess of 10 
percent for left leg sciatica, and entitlement to an effective 
date prior to June 24, 2003, for the award of service connection 
for left leg sciatica are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC, in 
Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's Charcot-Marie-Tooth disease was aggravated by his 
service-connected left leg sciatica.


CONCLUSION OF LAW

Service connection for Charcot-Marie-Tooth disease as secondary 
to service-connected left leg sciatica is established.  38 
U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303 (2010); 3.310 (as in effect prior to Oct. 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's original claim that his 
left lower extremity disability, including sciatica, is a direct 
result from a fall in service.  As noted in the introduction to 
this decision, the Veteran was awarded service connection for 
left leg sciatica in a November 2009 rating decision.  The only 
remaining issue pertaining to service connection for his left 
lower extremity is whether his Charcot-Marie-Tooth disease was 
aggravated by his service-connected left leg sciatica. 

As a preliminary matter, the Board notes that VA has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that 
service connection on a secondary basis requires evidence 
sufficient to show that the current disability was caused or 
aggravated by a service-connected disability).  Specifically, in 
order to prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between a service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

With respect to Wallin element (1), medical evidence of a current 
disability, a competent diagnosis of Charcot-Marie-Tooth disease 
is of record.  See, e.g., the July 2009 and August 2009 VA 
examination reports.  Additionally, the Veteran is currently 
service-connected for left leg sciatica, satisfying Wallin 
element (2).

With respect to Wallin element (3), medical evidence of a nexus 
between the service-connected disease or injury and the current 
disability, the Board solicited a VHA opinion from a neurologist 
to determine whether the Veteran's Charcot-Marie-Tooth disease 
was due to his service-connected left leg sciatica, to include on 
the basis of aggravation.  In April 2010, the VHA examiner 
provided an opinion, but the Board sought clarification of that 
opinion in September 2010.  A response was promptly received by 
the Board in October 2010.  In the October 2010 clarification, 
the examiner indicated that he had reviewed the Veteran's claims 
folder and ultimately opined that "there is a greater than 50% 
chance that the veteran's Charcot-Marie Tooth disease was 
aggravated by his service-connected sciatica of the lower 
extremity."

The opinion offered by the VHA examiner is both competent and 
credible, in that it was rendered upon an accurate review of the 
military and post-service records.  As there is no competent 
medical evidence of record to the contrary, the Board is not in a 
position to further question this opinion.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The elements of secondary service 
connection for Charcot-Marie-Tooth disease have been met in this 
case, and the appeal is granted.


ORDER

Entitlement to service connection for Charcot-Marie-Tooth 
disease, as secondary to service-connected left leg sciatica, is 
granted.


REMAND

As noted above, in a November 2009 decision, the AMC awarded 
service connection for left leg sciatica, rated as 10 percent 
disabling effective June 24, 2003.  In a January 2010 statement, 
the Veteran indicated his disagreement with disability rating and 
effective date assigned.  As such, it is incumbent upon the 
agency of original jurisdiction to issue a Statement of the Case 
addressing these particular issues.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2010).  

Accordingly, these remaining issues are REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The Veteran should be furnished with a 
Statement of the Case addressing the claims 
of entitlement to an initial rating in excess 
of 10 percent for left leg sciatica, and 
entitlement to an effective date prior to 
June 24, 2003, for the award of service 
connection for left leg sciatica.  This 
issuance must include all relevant 
regulations, as well as an explanation of the 
Veteran's rights and responsibilities in 
perfecting an appeal as to these claims. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


